DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 15 -16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foxen (2005/02684900).

Regarding claim 1, Foxen discloses an article of footwear (fig.1) comprising: an upper (11) having a width and including a footbed (21); and a sole (12, fig.3, par [0026]) attached to the upper and including a heel portion, a lateral side and a medial side, said sole including a midsole (30) having an upper surface and a lower surface, wherein said midsole includes a midsole sidewall (31, fig.4) with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole, said upper surface of said midsole extending across the width of the upper, wherein said footbed is on said upper surface of said midsole (fig.4), said sole forming a shell (fig.2 shows the sole 12 having a shell formed by walls 31 of the midsole 30 and walls of the outsole 50) having a sidewall that extends from the lateral side around the heel portion to the medial side, said sidewall extending along the upper to a point above a top surface of the footbed (fig.5A-5B show the walls 31 extending above the surface 21), said sole including an outsole (50) attached to said midsole, said outsole having an outsole sidewall with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole (fig.3 shows the outsole 50 having periphery walls extending upward from the top surface 51 see the annotated figure below), wherein the medial ends of said outsole sidewall and said midsole sidewall are adjacent to each other and the lateral ends of said outsole sidewall and said midsole sidewall are adjacent to each other to form said sidewall of said shell (fig.2 shows the sole 12 having a shell formed by walls 31 of the midsole 30 and wall of the outsole 50)  and (fig.5A-5B show the walls 31 extending above the surface 21 and walls 31 of midsole 30 and walls of the outsole 50 are adjacent to one another).
Regarding claims 7, 15, Foxen discloses the article of footwear of claim 1, wherein said sidewall extends along a periphery of the medial side to the metatarsal head (see walls 31, fig.3); wherein said sole has a longitudinal axis and said outsole sidewall is asymmetrical relative to said longitudinal axis (fig.3A below)
Regarding claim 16, Foxen discloses an article of footwear (fig.1) comprising: an upper (11); and a sole (12, par [0026]) attached to the upper and including a heel portion, a lateral side and a medial side, said sole including a midsole (30) having a midsole sidewall (31) with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole (Par [0028]), said midsole sidewall extending from the lateral side around the heel portion to the medial side, said sole including an outsole (50) attached to said midsole, said outsole having an outsole sidewall with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole (see the annotated figure below), wherein the medial ends of said outsole sidewall and said midsole sidewall are adjacent to each other and the lateral ends of said outsole sidewall and said midsole sidewall are adjacent to each other to form a continuous sidewall of the sole (fig.2 shows the sole 12 having a shell formed by walls 31 of the midsole 30 and wall of the outsole 50)  and (fig.5A-5B show the walls 31 extending above the surface 21 and walls 31 of midsole 30 and walls of the outsole 50 are adjacent to one another).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, 12-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foxen (2005/02684900).
Regarding claims 5-6, 19-20, Foxen does not disclose wherein the difference of the hardness of said outsole and the hardness of said midsole is at least 10 Asker; wherein the hardness of the midsole is 45 Asker and the hardness of the outsole is 55 Asker. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different a hardness between said outsole and said midsole in order to achieve an optimal configuration, since discovering the optimum or workable ranges of hardness of the sole involves only routine skill in the art. In this case, having hardness of the out sole greater than the hardness of the insole for increasing durable of the outsole.

Regarding claim 8, Foxen discloses an article of footwear (fig.1) comprising: an upper (11) having a width and including a footbed (20); and a sole (12, fig.3, par [0026]) attached to the upper and including a heel portion, a lateral side and a medial side, said sole including a midsole having a midsole sidewall with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole (fig.3 and par [0028]), an upper surface and a lower surface (fig.3 shows element 20 is disposed on the top surface of element 20), said upper surface extending across the width of the upper, wherein said footbed is on said upper surface of said sole, said sole forming a shell having a sidewall (fig.3 and par [0028]), said sidewall extending along the upper to a point above a top surface of the footbed (fig.5A-5B), said sole (12) including an outsole (50) attached to said midsole, said outsole having an outsole sidewall (see the annotated figure below) with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole, wherein said outsole sidewall forms a portion of said sidewall of said shell (fig.5A-5B), wherein the medial ends of said outsole sidewall and said midsole sidewall are adjacent to each other and the lateral ends of said outsole sidewall and said midsole sidewall are adjacent to each other to form said sidewall of said shell (fig.2 shows the sole 12 having a shell formed by walls 31 of the midsole 30 and wall of the outsole 50)  and (fig.5A-5B show the walls 31 extending above the surface 21 and walls 31 of midsole 30 and walls of the outsole 50 are adjacent to one another).  But does not discloses said sole including a first portion having a first hardness and a second portion having a second hardness, wherein said first hardness is different from said second hardness, and wherein said first portion extends along the lateral side about the heel portion and along at least part of the medial side.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different hardness between the outsole and the midsole in order to achieve an optimal configuration, since discovering the optimum or workable ranges of hardness of the sole involves only routine skill in the art.  In this case, having hardness of the outsole is greater than the hardness of the insole for increasing durable of the outsole.
Regarding claims 12-13, Foxen does not disclose wherein the difference of the hardness of said outsole and the hardness of said midsole is at least 10 Asker; wherein the hardness of the midsole is 45 Asker and the hardness of the outsole is 55 Asker. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different a hardness between said outsole and said midsole in order to achieve an optimal configuration, since discovering the optimum or workable ranges of hardness of the sole involves only routine skill in the art. In this case, having hardness of the out sole greater than the hardness of the insole for increasing durable of the outsole.
Regarding claim 14, Foxen discloses the article of footwear of claim 8, wherein said sidewall extends along a periphery of the medial side to the metatarsal head (fig.5-6(A-B) and 8-9).

Claims 2-3, and 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foxen (2005/0268490) in view of Dodge et al. (2014/0325876—hereinafter, Dodge).

Regarding claims 2-3 and 9-10 and 17-18, Foxen discloses does not disclose wherein a height of the sidewall on said lateral side is greater than a height of the sidewall on said medial side; wherein a height of the sidewall on said medial side is greater than a height of the sidewall on said lateral side.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.  However, Dodge teaches another footwear article (fig.1) including an outsole 40 and midsole 30 attach to the upper 12. Furthermore, fig.10 shows a cross-sectional view of section 10 of fig.4 which a height of the sidewall of the outsole 40 of medial side is greater than a height of the sidewall of the lateral side. Fig.11 shows a height of the sidewall of the outsole 40 on the lateral side is greater than a height of the sidewall of the medial side at the cross-sectional view of section 11, (par [0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide a height of the sidewall on said lateral side is greater than a height of the sidewall on said medial side and wherein a height of the sidewall on said medial side is greater than a height of the sidewall on said lateral side of the footwear for Foxen as taught by Dodge order to provide different area exposed of midsole layer on the medial side and on the lateral side respective to longitudinal of the footwear to form different shape of the footwear article. (see par [0062-0063] of Dodge).


    PNG
    media_image1.png
    281
    584
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-20 have been considered but moot in view of the new grounds rejection as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732